Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000854
                                                        20-DEC-2016
                                                        03:28 PM


                           SCPW-16-0000854

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    MARIA D. SOMMERS, Petitioners,

                                 vs.

  THE HONORABLE PETER CAHILL, Judge of the Circuit Court of the
       Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

                 CITIMORTGAGE ET AL., Respondents.


                         ORIGINAL PROCEEDING
                         (CR. NO. 11-1-0052)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

          Upon consideration of petitioner Maria Sommers’s

petition for writ of mandamus, filed on December 8, 2016, and the

record, it appears that petitioner fails to demonstrate that she

is entitled to the requested “separate judgment” or a stay on any

further rulings, or that she lacks alternative means to seek

relief.   Petitioner, therefore, is not entitled to the requested

writ of mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05,

982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, December 20, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2